By
the Court.
The line in controversy, when run to the end of the distance called for, will not reach Cypress-Creek ; where, by the pa*111tent it is said to terminate ; but, to reach that place, it must run three times the distance called for. In all such cases, the invariable rule is to disregard the distance ; and to proceed with the line in the direction called for until it shall intersect the creek, or other natural boundary.
Badger for the Plaintiff.
Graham for the Defendant.
Verdict for the Plaintiff.